UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1703


TIFFANY RICKS,

                    Plaintiff - Appellant,

             v.

DR. MICHAEL Q. HUYNH,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:20-cv-00292-RGD-DEM)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William G. Shields, SHIELDS LAW FIRM PLLC, North Chesterfield, Virginia, for
Appellant. Sandra M. Douglas, HANCOCK, DANIEL & JOHNSON, P.C., Glen Allen,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tiffany Ricks appeals the district court’s entry of judgment in Defendant’s favor

after the district court adopted the magistrate judge’s recommendation to deny Rick’s

motion to permit a late expert witness identification and then granted Defendant’s motion

for summary judgment on Ricks’ malpractice claim. We have reviewed the record and

find no reversible error. We therefore defer to the district court’s “broad discretion in

determining whether [Ricks’] . . . untimely disclosure of evidence [wa]s substantially

justified or harmless,” Hill v. Coggins, 867 F.3d 499, 507 (4th Cir. 2017) (internal

quotation marks omitted), and affirm the district court’s judgment, see Ricks v. Huynh,

No. 2:20-cv-00292-RGD-DEM (E.D. Va. May 20, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2